Citation Nr: 1542662	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  09-50 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left wrist disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1962 to June 1966, December 1974 to March 1978, and December 1980 to August 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board remanded this claim in September 2012, March 2013, and June 2014 for further development.

The Veteran testified at a January 2013 hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is of record.

A claim of entitlement to service connection for a bilateral hip condition was previously on appeal before the Board.  This claim has since been granted in a March 2015 rating decision.  Accordingly, it is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must be timely filed to initiate appellate review of "downstream" issues such as the rating assigned for the disability or the effective date of service connection).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the claim must be remanded so as to ensure substantial compliance with the Board's prior remand directives.

The Board's June 2014 remand directed that the physician providing a nexus opinion assume that the Veteran injured his left wrist while in service in May 1977 when he fell from a third story ledge.  However, in the December 2014 VA opinion, the VA physician stated that the Veteran "may have sprained his wrist with the initial 5-27-77 fall" but that there was no medical evidence "showing a left wrist injury, symptomatology, diagnostic testing, or treatment."  Therefore, it is unclear whether or not the VA physician took as true that the Veteran injured his left wrist while in service.  Consequently, the case must be remanded for further action, as it appears that there has not been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental VA medical opinion as to the etiology of Veteran's left wrist condition.  The claims file and a copy of this remand must be made available to and reviewed by the clinician in conjunction with the opinion.  The opinion must indicate that this has been accomplished.

The clinician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left wrist disability had its clinical onset during active service or is related to any in-service disease, event, or injury, particularly the fall from a third story ledge in May 1977.

For the purpose of providing the above opinion, the clinician must accept as true that the Veteran did injure his left wrist during service in May 1977 when he fell from a third story ledge.

The clinician must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

2.  Finally, after completing any other development that may be warranted, readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

